Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 6/14/2021 is acknowledged.
Claims 1-7 are allowable. The restriction requirement of Groups I and II, as set forth in the Office action mailed on 4/30/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claims 8-13, directed to a method for producing the crosslinked rubber according to claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1-13 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a cross-linked rubber obtained through cross-linking of a cross-linkable rubber composition comprising a 
Claims 2-13 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Takeyama (WO 2016/208203) (citations are made to the US equivalent, US 2018/0362734), Ueki (JP 2016-108476) (citations are made to the attached translation), Washino (US 2011/0263795), and Seibold (US 2016/0032075).
Takeyama teaches a crosslinked product derived from a fluoropolymer, carbon nanotubes, and a peroxide (¶ 120-125). The crosslinked composition of Takeyama was formed by a wet process of combining carbon nanotubes with a rubber, followed by kneading with a peroxide (¶ 108-112). Takeyama does not provide an example having all of a fluororubber, carbon nanotubes, and carbon black. Additionally, Takeyama fails to explicitly recite the claimed properties of 50% modulus of 5 MPa or more, compression set (230˚C, 500 hours) of 80% or less, and a rate of change of elongation at break between before and after heat aging at 230˚C for 72 hours of -10% to 10%. These properties are not necessarily present, as demonstrated by data of the instant specification, and therefore an inherency position would be improper. Thus, Takeyama falls outside the scope of the instant claims.
Ueki teaches composite materials containing carbon nanotubes (¶ 3) where examples include kneading a fluoroelastomer with carbon black and carbon nanotubes (¶ 69-72) and then 
Washino teaches a crosslinked composition derived from a fluorine containing elastomer (abstract) with carbon black and a crosslinking agent (¶ 148-149). Washino teaches a compression set at 250˚C at 500 hours ranging from 65-91% (Tables 1-3). The compositions of Washino fail to have any carbon nanotubes. Additionally, Washino fails to explicitly recite the claimed properties of 50% modulus of 5 MPa or more and a rate of change of elongation at break between before and after heat aging at 230˚C for 72 hours of -10% to 10%. These properties are not necessarily present and therefore an inherency position would be improper. Thus, Washino falls outside the scope of the instant claims.
Seibold teaches examples of a crosslinked composition of a fluoropolymer, carbon black, carbon nanotubes and crosslinked with peroxides (Table 1a). Seibold uses extremely different amounts of the components than the instant invention. Seibold fails to explicitly recite the claimed properties of 50% modulus of 5 MPa or more, compression set (230˚C, 500 hours) of 80% or less, and a rate of change of elongation at break between before and after heat aging at 230˚C for 72 hours of -10% to 10%. These properties are not necessarily present and therefore an inherency position would be improper. Thus, Seibold falls outside the scope of the instant claims.

The rejoined claims have been fully examined for patentability pursuant to 37 CFR 1.104 and deemed to be allowable. 

Because a cross-linked rubber obtained through cross-linking of a cross-linkable rubber composition comprising a fluororubber, carbon black, one or more carbon nanotubes, and an organic peroxide cross-linker, wherein the cross-linked rubber has: a 50% modulus of 5 MPa or more; a compression set under conditions of 230°C and 500 hours of 80% or less; and a rate of change of elongation at break between before and after a heat aging test under conditions of 230°C and 72 hours of not less than -10% and not more than 10% of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764